
	

113 HR 2949 IH: To delay for one year certain amendments to the Medicaid program made by the Patient Protection and Affordable Care Act, and for other purposes.
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2949
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mrs. McMorris Rodgers
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To delay for one year certain amendments to the Medicaid
		  program made by the Patient Protection and Affordable Care Act, and for other
		  purposes.
	
	
		1.Delay of ACA Medicaid
			 provisions
			(a)Medicaid
			 expansion To cover individuals with income at or below 133 percent of the
			 poverty lineSection
			 1902(a)(10)(A)(i)(VIII) of the Social Security Act (42 U.S.C.
			 1396a(a)(10)(A)(i)(VIII)) is amended by striking January 1, 2014
			 and inserting January 1, 2015.
			(b)State option for
			 coverage for individuals with income that exceeds 133 percent of the poverty
			 lineSection 1902(a)(10)(A)(ii)(XX) of the Social Security Act
			 (42 U.S.C. 1396a(a)(10)(A)(ii)(XX)) is amended by striking January 1,
			 2014 and inserting January 1, 2015.
			(c)Annual
			 enrollment reports
				(1)State
			 reportsSection 1902(a)(75) of the Social Security Act (42 U.S.C.
			 1396a(a)(75)) is amended by striking January 2015 and inserting
			 January 2016.
				(2)Reports to
			 CongressSection 2001(d)(2) of the Patient Protection and
			 Affordable Care Act (Public Law 111–148; 124 Stat. 278) is amended by striking
			 April 2015 and inserting April 2016.
				(d)Increased FMAP
			 for medical assistance for newly eligible mandatory
			 individualsSection 1905(y)(1)(A) of the Social Security Act (42
			 U.S.C. 1396d(y)(1)(A)) is amended by striking 2014, 2015, and
			 2016 and inserting 2015 and 2016.
			(e)Equitable
			 support for certain StatesSection 1905(z) of the Social Security Act
			 (42 U.S.C. 1396d(z)) is amended—
				(1)in paragraph
			 (1)(A), by striking January 1, 2014, and ends on December 31,
			 2015 and inserting January 1, 2015, and ends on December 31,
			 2016; and
				(2)in paragraph
			 (2)—
					(A)in subparagraph
			 (A), by striking 2014 and inserting 2015;
			 and
					(B)in subparagraph
			 (B)(ii)—
						(i)by
			 striking subclauses (I) and (II); and
						(ii)by
			 redesignating subclauses (III) through (VI) as subclauses (I) through (IV),
			 respectively.
						(f)Application of
			 minimum essential benefits to benchmark coverageSection 1937(b)(5) of the Social Security
			 Act (42 U.S.C. 1396u–7(b)(5)) is amended by striking January 1,
			 2014 and inserting January 1, 2015.
			2.Effective
			 dateIf this Act is enacted on
			 or after November 1, 2013, the amendments made by section 1 to sections 1902,
			 1905, and 1937 of the Social Security Act (42 U.S.C. 1396a, 1396d, and 1396u–7)
			 and section 2001(d)(2) of the Patient Protection and Affordable Care Act
			 (Public Law 111–148; 124 Stat. 278) shall not be effective until the first day
			 of the first calendar quarter beginning not earlier than 60 days after such
			 date.
		
